Citation Nr: 1704646	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-34 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1981.  For his meritorious service, the Veteran was awarded (among other decorations) the Combat Infantryman Badge, the Air Medal, and the Army Commendation Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for hypertension. 

The Veteran attended an informal hearing conference in front of a Decision Review Officer (DRO) in April 2014.  A summary of the informal hearing conference is in the Veteran's file.  Additionally, the Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is in the Veteran's file.

In June 2015, the Board remanded the case for further development.  Specifically, the Board requested a medical opinion regarding the relationship, if any, between the Veteran's hypertension and any of his service-connected disabilities.  Additionally, the Board referenced the National Academy of Sciences Institute of Medicine (NAS) findings and asked for an opinion as to whether the Veteran's hypertension was related to his in-service herbicide exposure.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

During the Veteran's August 2015 VA examination, the Veteran reported that he was diagnosed with hypertension in approximately 2005.  The examiner opined that the Veteran's condition was less likely than not proximately due to or the result of the Veteran's service-connected conditions.  Specifically, the examiner noted that the Veteran was diagnosed with hypertension in November 2008.  The examiner stated that asthma medications and conditions such as coronary artery disease and posttraumatic stress disorder were not known to cause or aggravate hypertension.  With no evidence of diabetic kidney disease, the examiner offered a negative secondary service connection opinion in regards to the Veteran's service-connected diabetes mellitus.

In an August 2016 addendum VA medical opinion, the examiner clarified that it was less likely than not that the Veteran's hypertension was related to active service or his presumed herbicide exposure.  The examiner cited the absence of indications that the Veteran was on antihypertensive medications or was diagnosed with hypertension in service.  The examiner stated that the Veteran's first diagnosis of hypertension was in 2005-well over twenty years after service.  Additionally, the examiner stated that there was no current peer reviewed literature that showed a direct cause and effect relationship between presumed herbicide exposure and hypertension.

The Board finds the examiner's rationale to be problematic as it relies on a faulty premise.  The Veteran's service treatment records include a February 1981 note by Dr. N.M.  The physician noted that the Veteran's blood pressure had been elevated slightly on numerous occasions on high doses of steroids.  Additionally, a November 1982 rating decision, which was not contained in the Veteran's claims file until a March 2016 submission of the Veteran, notes that a July 1982 VA examination indicated a mild degree of hypertension.  This evidence of elevated blood pressure readings and "mild hypertension" was not considered by the August 2015 VA examiner.  Moreover, in spite of the Board specifically referencing that the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension, the VA examiner, in his August 2016 addendum, said there was no current peer reviewed literature that showed a direct cause and effect relationship between presumed herbicide exposure and hypertension.

Accordingly, the Board finds that a new VA opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the San Antonio VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his hypertension, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain an opinion from a qualified examiner regarding the etiology of the Veteran's hypertension.  A new VA examination should only be provided to the Veteran if any examiner finds such is necessary.

Thereafter, the examiner should address the following:

Whether the Veteran's hypertension at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  The examiner should address the medical evidence in the claims file demonstrating that the Veteran had elevated blood pressure during military service and that he was noted to have mild hypertension in July 1982.  

Whether the Veteran's hypertension is at least as likely as not related to presumed herbicide agent exposure during military service?  

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

A rationale for any opinion expressed must be provided. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claim of service connection for hypertension.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

